J-S04019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

ROBERT WOODARD

                         Appellant                   No. 1380 EDA 2019


             Appeal from the PCRA Order entered April 8, 2019
           In the Court of Common Pleas of Philadelphia County
  Criminal Division at Nos: CP-51-CR-0220171-1992, CP-51-CR-0220261-
        1992, CP-51-CR-0222811-1992, CP-51-CR-0238091-1992,
                          CP-51-CR-0220351-1992


BEFORE: BENDER, P.J.E., STABILE, J., and MURRAY, J.

MEMORANDUM BY STABILE, J.:                            FILED JUNE 08, 2020

      Appellant, Robert Woodard, appeals from the April 8, 2019 order

entered in the Court of Common Pleas of Philadelphia County denying his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-46. Upon review, we quash the appeal.

      The PCRA court summarized the relevant factual and procedural

background as follows.

      [Appellant] was convicted of five counts of robbery, four counts of
      burglary, three counts of possessing an instrument of crime, and
      one count of rape on December 10, 1992. [Appellant] was
      sentenced on March 29, 1993 to an aggregate term of 48 to 96
      years. Following [Appellant]’s appeal, the Superior Court affirmed
      his sentence in 1994. [Appellant] filed his first PCRA petition on
      July 5, 1994. An amended petition was subsequently filed by
      appointed counsel. The Honorable Genece E. Brinkley denied
      [Appellant]’s PCRA [petition] on September 9, 1996. On October
J-S04019-20


       6, 1998, the Pennsylvania Supreme Court denied [Appellant]’s
       petition for allocatur.

       Over the next twenty-one years, [Appellant] filed a series of other
       PCRA [petitions], all of which were dismissed by the [PCRA court].

PCRA Court Opinion, 4/8/19, at 1-2 (footnotes omitted).

       At issue here are three identical PCRA petitions which Appellant filed on

November 29, 2018, December 17, 2018, and January 9, 2019, respectively.

On April 8, 2019, the PCRA court dismissed the three petitions. The order,

which effectively consists of one sentence, reads: “[F]ollowing a review of the

pleadings and record, the petitions of [Appellant] for post-conviction relief are

hereby DISMISSED for the reasons stated in the accompanying opinion.”

Order, 4/8/19 (emphasis in original).

       Appellant timely filed five identical pro se notices of appeal, each listing

the five trial dockets numbers listed above. The appeals at docket numbers

1381 EDA 2019, 1382 EDA 2019, 1383 EDA 2019, and 1384 EDA 2019 were

dismissed for failure to file a brief. Regarding the pro se appeal at docket

number 1380 EDA 2019, we issued a rule to show cause why the appeal should

not be quashed in light of Commonwealth v. Walker, 185 A.3d 969 (Pa.

June 1, 2018).1 Appellant filed a pro se response in which he never addressed

Walker and its consequences.


____________________________________________


1 Walker prospectively requires separate notices of appeal from an order
resolving issues arising on more than one trial court docket. Walker was
decided on June 1, 2018. Therefore, the requirement for separate notices of
appeal applies to the April 8, 2019 order at issue in this case.

                                           -2-
J-S04019-20


      On October 30, 2019, we entered an order informing the parties that

the Walker issue will be referred to the panel assigned to decide the merits

of appeal.

      Initially, we find we must address another problem antecedent to the

Walker issue. The order being appealed here violates Pennsylvania Rules of

Criminal Procedure 907(4) and 114.

      Rule 907(4) provides:

      When the petition is dismissed without a hearing, the judge
      promptly shall issue an order to that effect and shall advise the
      defendant by certified mail, return receipt requested, of the right
      of appeal from the final order disposing of the petition and of the
      time limits within which the appeal must be filed. The order shall
      be filed and served as provided in Rule 114.

Pa.R.Crim.P. 907(4).    Pursuant to Rule 114, service shall be in writing by

“sending a copy to an unrepresented party by certified, registered, or first

class mail addressed to the party’s place of . . . confinement.” Pa.R.Crim.P.

114(B)(3)(a)(v). Further, the docket entries shall contain the date of receipt

in the clerk’s office of the order, the date appearing on the order, and the date

of service of the order. Pa.R.Crim.P. 114(C). Finally, Pa.R.A.P. 301 provides

that “no order of a court shall be appealable until it has been entered upon

the appropriate docket in the lower court.” Pa.R.A.P. 301(a)(1). An order

properly is entered upon the docket by complying with Pa.R.Crim.P. 114(C).

      Here, the order does not advise Appellant of the right to appeal or the

time limits within which the appeal must be filed. It appears it was served by

certified mail, but there is no indication of return receipt requested, the docket

                                      -3-
J-S04019-20


entries recording the date of receipt of the order, the date appearing on the

order, or the date of service of the order.

      Yet, despite all the irregularities with the order and the docketing of the

order, Appellant timely filed the instant appeal on May 1, 2019.           Thus,

timeliness of the instant appeal is not at issue here.

      What does remain however are the multiple irregularities with the

service and docketing of the order denying PCRA relief. Irregularities such as

those listed above typically result in quashal of an appeal without prejudice to

an appellant to file a new appeal upon rectification of the clerk of court’s

errors. See, e.g., Commonwealth v. Volz, No. 695 EDA 2019, unpublished

memorandum (Pa. Super. filed February 3, 2020); Commonwealth v.

Lowery, No. 3363 EDA 2018, unpublished memorandum (Pa. Super. filed

February 27, 2020). As in Volz and Lowery, we too quash the instant appeal

as premature. After the clerk of courts serves Appellant the April 8, 2019

order in accordance with Pa.R.Crim.907(4) and notes such service on the

docket as per Rule 114(C), Appellant will have thirty days from the date of

service to timely file separate notices of appeal at each docket implicated by

the order. See Walker, supra.

      Appeal quashed.




                                      -4-
J-S04019-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/20




                          -5-